Citation Nr: 0531540	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
30 percent for coronary artery disease, status post inferior 
wall myocardial infarction, prior to February 9, 2005.

3.  Entitlement to an initial disability rating in excess of 
60 percent for coronary artery disease, status post inferior 
wall myocardial infarction, since February 9, 2005.

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.

5.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.

6.  Entitlement to an initial compensable disability rating 
for diabetic nephropathy.

7.  Entitlement to an initial compensable disability rating 
for nonproliferative diabetic retinopathy of the right eye.

8.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to March 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from December 2001, December 2004, March and April 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine.  

The December 2001 rating decision granted service connection 
for diabetes mellitus and the veteran perfected his appeal of 
the initial 20 percent disability rating assigned.  In 
January 2004 the Board remanded the case for further 
development.  The December 2004 rating decision granted 
service connection for peripheral neuropathy of both legs and 
assigned separate 10 percent disability ratings.  The rating 
decision also granted service connection for erectile 
dysfunction at a noncompensable rating, and also granted 
special monthly compensation for loss of use of a creative 
organ.  The March 2005 rating decision granted service 
connection for nonproliferative diabetic retinopathy of the 
right eye and for diabetic nephropathy, both at 
noncompensable ratings.  The April 2005 rating decision 
granted service connection for coronary artery disease status 
post inferior wall myocardial infarction, and assigned 
initial disability ratings of 30 percent prior to February 9, 
2005 and of 60 percent from February 9, 2005.  Special 
monthly compensation based on being housebound was also 
granted.  The RO issued a supplemental statement of the case 
in May 2005 which included the issues of entitlement to 
increased initial disability ratings for coronary artery 
disease, peripheral neuropathy of the right and left lower 
extremities, diabetic nephropathy, nonproliferative diabetic 
retinopathy of the right eye and for erectile dysfunction.  
Thereafter, in written argument, submitted that same month, 
the veteran's representative identified entitlement to 
increased initial disability ratings for coronary artery 
disease, peripheral neuropathy of both lower extremities, 
diabetic nephropathy, nonproliferative diabetic retinopathy 
of the right eye and erectile dysfunction, as issues being 
appealed.  The Board construes the May 2005 document to be 
the veteran's substantive appeal, thereby perfecting his 
appeal of these issues.  38 C.F.R. § 20.202 (2004).  
Therefore, the issues are properly before the Board for 
appellate consideration.

The requested development has been completed and the case has 
been returned to the Board for further appellate action.  

A December 1995 rating decision ruled the veteran was not 
competent to handle disbursement of his funds.  The veteran 
had earlier requested that his wife, the appellant, be 
appointed his guardian.  The December 1995 rating decision 
appointed the appellant as the veteran's guardian.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus is 
manifested by daily use of oral medication and insulin and a 
restricted diet, without evidence of the need for regulation 
of activities, episodes of ketoacidosis or hypoglycemic 
reactions, or progressive loss of weight and strength.

2.  Prior to February 9, 2005, the evidence shows that the 
veteran's estimated METS was from 7 to 9; there was no 
evidence of more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METS 
but not greater than 5 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

3.  Since February 9, 2005, the evidence shows the veteran 
has an ejection fraction of 45 percent; there no evidence of 
chronic congestive heart failure, or; workload of 3 METS or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

4.  Peripheral neuropathy of the right lower extremity is no 
more than mildly disabling.

5.  Peripheral neuropathy of the left lower extremity is no 
more than mildly disabling.  

6.  Diabetic nephropathy is manifest primarily by consistent 
evidence of microalbumin without evidence of hyaline and 
granular casts or red blood cells; his hypertension is 
unrelated to his nephropathy.  

7.  The veteran is not blind in the nonservice-connected left 
eye.

8.  Nonproliferative diabetic retinopathy of the right eye 
does not result in corrected distant visual acuity worse than 
20/30-1.

9.  Erectile dysfunction does not result in loss of the glans 
of the penis or more than half the penis, or any deformity of 
the penis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus type II are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2005).

2.  Prior to February 9, 2005, the criteria for a disability 
rating in excess of 30 percent for coronary artery disease, 
status post inferior wall myocardial infarction are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2 4.3, 4.104, Diagnostic Code 7006 (2005).

3.  Since February 9, 2005, the criteria for a disability 
rating in excess of 60 percent for coronary artery disease, 
status post inferior wall myocardial infarction are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2 4.3, 4.104, Diagnostic Code 7006 (2005).

4.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity are not met.  §§ 1155, 5107; 38 C.F.R. §§ 3.159, 
4.124a, Diagnostic Code 8520 (2005).

5.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code 8520 (2005).

6.  The criteria for a compensable initial disability rating 
for diabetic nephropathy are not met.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.115a, 
Diagnostic Code 7541 (2005).

7.  The criteria for a compensable initial disability rating 
for nonproliferative diabetic retinopathy are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Codes 6006, 6078, 6079 (2005).

8.  The criteria for a compensable initial disability rating 
for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R §§ 4.7, 4.115b, Diagnostic Codes 
7520, 7521, 7522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim for service connection for diabetes was 
received in July 2001.  In an August 2001 letter, the RO 
provided the veteran with adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection for diabetes, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  In this respect, 
the Board notes that the letter informed the veteran that he 
could send any information describing additional evidence he 
wanted VA to obtain, or he could send such evidence directly 
to VA.  Thus, the discussion contained in this letter 
furnished the veteran notice of the evidence he still needed 
to send to VA, the evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional evidence that he possessed 
or knew of that could help to substantiate his claim.  The 
content of this notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The subsequent December 2001 rating decision granted service 
connection for diabetes mellitus.  The veteran appealed the 
initial 20 percent disability rating assigned the service-
connected sinusitis.  Likewise, pursuant to Board's January 
2004 remand, the December 2004, March and April 2005 rating 
decisions granted service connection for the listed 
disabilities as secondary to the veteran's diabetes, and the 
veteran appealed the assigned initial disability ratings.  
Therefore, the issues on appeal were first raised in a notice 
of disagreement (NOD) submitted in response to VA's notice of 
its decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  In this regard, the Board observes 
that 38 U.S.C.A. § 7105(d) (West 2002) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003.  Thus, as the RO already gave the veteran 
a notice regarding the original claims, the Board finds no 
error in the RO's failure to send a subsequent notice as to 
the newly raised claims.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA examination reports and VA and private 
treatment records.  The Board consequently finds that VA's 
duty to assist the veteran in obtaining records in connection 
with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

A November 1982 VA hospital summary shows that the veteran 
was admitted for treatment of diagnosed generalized anxiety 
disorder.  The summary indicates that repeat lab results had 
to be taken for fasting blood sugar and triglycerides because 
they were initially elevated, but were normal on repeat.  He 
was also noted to be hypertensive at the time of his 
hospitalization.

An October 1991 VA general medical examination report shows 
that the veteran had been admitted to a private hospital the 
previous year with complaints of thirst and weight loss.  He 
was diagnosed with diabetes and Micronase was prescribed.  He 
had since regained his weight.  The diagnoses included non 
insulin-dependent diabetes mellitus.  

VA treatment records, dating from June 1990 to February 1992, 
show that the veteran was hospitalized in February 1992 for 
treatment of PTSD.  During his admission, his blood pressure 
was 146/94 on admission and was still elevated systolically 
at 160/88 at the time of his discharge.  His glucose on 
admission was 209.  A chest X-ray study showed no acute 
cardiopulmonary disease and an EKG was normal.  His 
medications during the course of hospitalization included 
Glyburide and his discharge diagnoses included non-insulin 
dependent diabetes.  

VA treatment records dating from February 1996 to October 
2001, show the veteran continued to be diagnosed and treated 
for diabetes mellitus.  In May 1998, he reported experiencing 
erectile dysfunction for more than one year.  His risk 
factors included diabetes mellitus.  Examination of the 
testes and epididymides was palpably normal.  There were no 
penile lesions and the prostate was 25 grams and palpably 
benign.  The assessment was organic erectile dysfunction and 
he was given a Viagra trial.  A November 1999 treatment 
record indicates that the veteran continued to take oral 
medication for his diabetes.  In June 2000, he was evaluated 
with non-insulin dependent diabetes mellitus and it was noted 
that there were no complications.  

A private November 2002 nuclear stress study shows findings 
that were negative for chest pain, diagnostic ST change or 
significant arrhythmia.  The ejection fraction was 60 
percent.  There was inferior hypokinesis without ischemia in 
this distribution consistent with prior infarction.  There 
was also a very small and mild reversible inferoapical 
perfusion defect.  

VA treatment records, dating from October 2002 to January 
2004, show that the veteran reported no hypoglycemic 
medications in October 2002.  His non-fasting glucose was 173 
that morning.  His last HgbA1C value was 12 and his Metformin 
was increased.  In May 2003, he reported impotency of 5 
years' duration.  His Metformin was increased again.  In 
March 2003, he was again diagnosed with diabetes mellitus 
with no evidence of fluid retention.  The examiner noted that 
there seemed to be a little better control over his diabetes 
with an increase in his Rosiglitazone dosage.  He was to be 
continued at the same dose.  In September 2003, the veteran 
was seen for routine follow-up.  He reported no hypoglycemic 
reactions.  He did not have chest tightness, chest pressure, 
shortness of breath, palpitations, indigestion, epigastric 
discomfort, or pedal edema.  He gave a history of being 
hospitalized 15 years before for possible heart problems.  At 
the time of the check-up he was diagnosed with coronary 
artery disease, as well as diabetes mellitus and erectile 
dysfunction.  His Rosiglitazone dosage was again increased.  
During a November 2003 diabetic foot examination, there was 
difficulty palpating the veteran's right foot pulses.  
Examination of sensation in his feet using monofilament was 
normal.  A December 2003 optometry examination report showed 
mild non-proliferative diabetic retinopathy in both eyes.  

In January 2004, the veteran underwent a VA optometry 
examination.  The examination report indicates that the 
veteran had an 8 to 10 year history of diabetes mellitus.  He 
denied eye pain, but reported decreased visual acuity.  His 
uncorrected right eye far vision was 20/80 and near vision 
was 20/40.  Corrected right eye far vision was 20/30-1 and 
near vision was 20/20.  There was no evidence of a visual 
field deficit or diplopia.  The diagnosis was mild non-
proliferative diabetic retinopathy of the right eye.  The 
examiner opined that the veteran had slightly decreased right 
eye vision secondary his non-proliferative diabetic 
retinopathy.  The examiner found his left eye to be normal.  

A September 2004 VA examination for diabetes mellitus shows 
that the veteran's claims files had been reviewed as well as 
his clinical notes.  The examiner noted that the veteran's 
diabetes had been diagnosed in approximately 1990, and that 
he had been on oral medications ever since that time.  
Currently he was on multiple medications, which included 
Metformin, Glyburide and NPH insulin in varying doses.  
Insulin had recently been added to his regimen in April 2004.  
He had not been hospitalized for his diabetes and had not had 
any significant hypoglycemic reactions.  He was on a calorie-
restricted diet, but had not lost any significant weight.  He 
was on no restriction of activities secondary to his 
diabetes.  He saw his healthcare provider every 3-6 months 
and had a couple of other associated problems.  He complained 
of experiencing coldness and some tingling in his feet.  He 
also had problems with erectile dysfunction and was unable to 
attain an erection satisfactory for vaginal penetration.  
Viagra did not help his impotency.  A recent eye examination 
identified mild diabetic retinal changes in the right eye.  
He had refractory error otherwise.  There were no associated 
vascular or cardiac symptoms or signs.  He had no associated 
bladder or bowel functional impairment.  Examination revealed 
the veteran to be chronically ill-appearing.  His blood 
pressure was 136/76.  Examination of his skin revealed it to 
be clear of any ulceration or diabetic associated problems.  
He had normal sinus rhythm without murmur.  There were 
nonpalpable pedal pulses.  He did retain some hair growth on 
the dorsum of his feet.  Sensation was diminished to 
monofilament testing in both feet.  Lab results revealed 
glycohemoglobin 6.7, fasting blood sugar 80 on May 2004.  
Blood urea nitrogen (BUN) and creatinine levels were normal.  
He exhibited proteinuria.  The assessment included Type II 
diabetes mellitus, controlled at this time but with a history 
of poor control prior to initiation of Insulin therapy; mild 
peripheral neuropathy secondary to DM, erectile dysfunction 
as likely as not secondary to diabetes mellitus, mild 
diabetic retinopathy of the right eye and early nephropathy.  
The examiner observed that there was no progressive loss of 
weight and strength shown, and that the veteran's diabetes 
mellitus did not require him to avoid strenuous occupational 
and recreational activities.  There were no episodes of 
ketoacidosis or hypoglycemic reactions.  

VA treatment records, dated in January 2005, show that the 
veteran was diagnosed with hypertension that was currently 
untreated.  At that time, he was started on Lisinopril.  He 
was also diagnosed with diabetes mellitus II with retinopathy 
and nephropathy based on recent microalb/creat ratio.  His 
blood sugars were considered very well controlled at the 
time.  He continued to be troubled by erectile dysfunction 
with no improvement on Sildenafil.  He was assessed with mild 
background diabetic retinopathy.  

A January 2005 report of VA genitourinary and cardiac 
examinations reveals that the veteran's claims file was 
reviewed in conjunction with the examinations.  At the time 
of the examination, the veteran denied any cardiac history or 
symptoms, and did not take medication for such.  The veteran 
was also diagnosed with diabetic nephropathy based on 
laboratory findings of microalbuminuria.  The veteran was 
totally asymptomatic.  The report notes that the veteran had 
poorly controlled diabetes for many years until Insulin was 
added to his oral agent regimen.  The examiner opined that 
the veteran's diabetic nephropathy was mild at the time.  The 
examiner noted that a careful review of the available 
clinical information including lab work indicated that the 
veteran retained good renal function other than mild 
proteinuria.  Therefore, the examiner opined that his 
hypertension was unrelated to his diabetes mellitus.  
Diagnostic testing results revealed microalbumin +1.  A 
stress test ejection fraction was 45 percent (conducted on 
February 9, 2005) and estimated METS were from 7 to 9.

The VA nuclear stress test conducted on February 9, 2005, 
shows no significant ST-segment change from pre-test tracing.  
There were occasional to frequent unifocal PVCs throughout.  
The test was negative for ECG evidence of Persantine induced 
ischemia.  The cardiac impression was that a resting study 
revealed a proximal inferior infarct and that the veteran 
developed a small area of ischemia in distal inferior wall 
and a resting left ventrical study revealed mild size area of 
proximal inferior hypokinesis.  The overall ejection fraction 
was 45 percent.  

Analysis

The veteran contends that he is entitled to higher disability 
evaluations for his listed disabilities.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Diabetes Mellitus

The veteran's service-connected diabetes mellitus is 
currently rated as 20 percent disabling under the provisions 
of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to 
Diagnostic Code 7913, a 20 percent evaluation is warranted 
for diabetes mellitus that requires insulin and a restricted 
diet or an oral hypoglycemic agent and restricted diet.  A 40 
percent evaluation requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent under this code 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 20 percent, under the rating criteria.  
The medical evidence shows that oral hypoglycemic agents, 
insulin and a regulation of his diet, are controlling the 
veteran's diabetes mellitus.  He also visits his primary care 
provider every 3 to 6 months for routine maintenance of his 
condition.  However, the September 2004 VA examiner 
specifically noted that the veteran's diabetes mellitus did 
not require any regulation of his activities.  Nor is there 
any evidence of occurrences of ketoacidosis or hypoglycemic 
reactions, or loss of strength.  Therefore, an evaluation in 
excess of 20 percent under Diagnostic Code 7913 for the 
veteran's diabetes mellitus is not warranted.

Coronary Artery Disease, Status Post Inferior Wall Myocardial 
Infarction

Prior to February 9, 2005, the veteran's coronary artery 
disease was evaluated as 30 percent disabling under the 
provision of 38 C.F.R. § 4.104, Diagnostic Code 7006 (2004).  
Since February 9, 2005, his coronary artery disease has been 
evaluated as 60 percent disabling under the same rating 
criteria.  Under this criteria, myocardial infarction 
warrants a 100 percent rating during and for three months 
following myocardial infarction, documented by laboratory 
tests.  Thereafter, it is to be rated using the criteria for 
arteriosclerotic heart disease and hypertensive heart 
disease.  Under the criteria for arteriosclerotic heart 
disease (coronary artery disease) and for hypertensive heart 
disease, a 30 percent evaluation is assigned when the 
evidence shows workload of greater than 5 metabolic 
equivalents (METs) but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  An evaluation 
of 60 percent is warranted if there is more than one episode 
of acute congestive heart failure in the past year; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is warranted if 
there is documented coronary artery disease resulting in 
chronic congestive heart failure; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7006, and 7007 (2005).

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2 (2004).

Prior to February 9, 2005

After carefully reviewing the evidence of record, the Board 
notes that prior to the February 9, 2005 nuclear stress test, 
there is no evidence of congestive heart failure or any 
evidence that workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  In fact, the November 2002 
nuclear stress test study indicates the veteran had an 
ejection fraction of 60 percent.  Moreover, the January 2005 
cardiac examination report shows that the veteran was 
asymptomatic at the time and that his estimated METS were 
from 7 to 9.  Therefore, the Board concludes that the overall 
cardiovascular disability picture does not meet the criteria 
for a rating in excess of 30 percent prior to February 9, 
2005, and the claim for higher evaluations must be denied. 

Since February 9, 2005

As noted above, the February 9, 2005, nuclear stress test 
study shows an ejection fraction of 35 percent.  However, the 
evidence of record does not indicate that the veteran 
currently has chronic congestive heart failure, or that a 
workload of 3 METS or less results in dyspnea, fatigue, 
angina, dizziness, or syncope.  Finally, there is no 
indication that the veteran currently has an ejection 
fraction of less than 30 percent.  Accordingly, a 
preponderance of the evidence of record is against the claim 
for an initial disability rating in excess of 60 percent for 
coronary artery disease since February 9, 2005.

Peripheral Neuropathy of the Right and Left Lower Extremities

The veteran's peripheral neuropathy of the lower extremities 
is rated as separate 10 percent disability ratings pursuant 
to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
that governs the evaluation of paralysis of the sciatic 
nerve.  Under that code, an evaluation of 10 percent is for 
mild incomplete paralysis.  A 20 percent rating requires 
moderate incomplete paralysis, and a 40 percent rating 
requires moderately severe incomplete paralysis of the 
sciatic nerve.  The next higher evaluation of 60 percent 
requires severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis of the sciatic nerve, in which 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  

The general rating criteria for diseases of the peripheral 
nerves provide that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When the involvement is wholly sensory, the rating 
should be for the mild, or, at most, the moderate degree.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against 
separate disability ratings in excess of 10 percent, under 
the applicable rating criteria.  Despite the veteran's 
subjective complaints of coldness and some tingling in his 
feet, the objective evidence of record shows no more than 
nonpalpable pedal pulses and diminished sensation in both 
feet on monofilament testing.  The September 2004 VA examiner 
assessed the veteran with mild peripheral neuropathy.  There 
is no objective evidence of record indicating that the 
veteran's bilateral peripheral neuropathy is more than mild 
at any time during the pendency of the veteran's claim.  
Therefore, the Board finds that the criteria for separate 
disability ratings in excess of 10 percent for bilateral 
peripheral neuropathy have not been met. 

Accordingly, as the preponderance of the evidence of record 
is against the claims for initial increased ratings for 
peripheral neuropathy of the right lower extremity and the 
left lower extremity, and the appeal must be denied.  38 
U.S.C.A. § 5107(b)

Diabetic Nephropathy

Renal involvement in diabetes mellitus is rated as renal 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7541 
(2004).  Renal dysfunction is rated as noncompensable if 
manifested by albumin and casts with a history of acute 
nephritis; or hypertension that would be evaluated as 
noncompensable under Diagnostic Code 7101.  In order to be 
evaluated as 30 percent disabling, renal dysfunction must be 
manifested by albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  

Although the veteran has been noted to consistently have 
microalbumin in his urine, there is no medical evidence 
indicating that there is associated hyaline and granular 
casts or red blood cells.  Moreover, the January 2005 VA 
examiner specifically noted that the veteran retained good 
renal function other than the mild proteinuria, and further 
opined that the veteran's hypertension was unrelated to his 
diabetes mellitus.  Therefore, the Board is unable to use the 
veteran's hypertension in evaluating his nephropathy, as it 
has been medically disassociated with the veteran's renal 
disability.  Since there is no current medical evidence of 
constant or recurring albumin with hyaline and granular casts 
or red blood cells, the Board must find that a preponderance 
of the evidence is against a compensable disability rating 
for the veteran's diabetic nephropathy, and the appeal must 
be denied.  38 U.S.C.A. § 5107(b).

Nonproliferative Diabetic Retinopathy of the Right Eye

Diabetic retinopathy may be rated by analogy to retinitis 
under Diagnostic Code 6006.  See 38 C.F.R§ 4.20.  Chronic 
retinitis is evaluated from 10 percent to 100 percent on the 
basis of resulting impairment of visual acuity or visual 
field loss, pain, rest requirements, or episodic incapacity.  
An additional 10 percent is combined during the continuance 
of active pathology.  The minimum evaluation during active 
pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6006.

The best distant vision obtainable after best correction by 
glasses will be the basis for the schedular disability rating 
of visual impairment.  38 C.F.R. § 4.75.

Where service connection is in effect for a disability of 
only one eye, the degree of impairment in the nonservice-
connected eye is not for consideration unless there is 
blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).

With visual acuity of 20/40 or better in both eyes, a 
noncompensable evaluation is in order.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

The preponderance of the evidence of record indicates that 
the veteran's service-connected right eye retinopathy 
resulted in corrected distant visual acuity in the right eye 
of 20/30-1.  This level of impairment of central visual 
acuity is considered noncompensably disabling under the 
schedular criteria.  Moreover, the January 2004 VA optometry 
examiner found no evidence of visual field loss or diplopia.  
At that time the veteran also denied eye pain.  Therefore, a 
compensable evaluation is not warranted on the basis of 
visual acuity.  There is similarly no medical evidence 
indicating that the service-connected disability is 
manifested by incapacitating episodes or symptoms 
necessitating rest, or on the basis of visual field loss.

In sum, the preponderance of the evidence shows that the 
service-connected retinopathy of the right eye is productive 
of no more than a noncompensable level of impairment of 
central visual acuity.

Erectile Dysfunction

As a result of his erectile dysfunction, the veteran has been 
awarded special monthly compensation for loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) (2004).  The rating schedule provides three codes 
for penile impairment.  Removal of half or more of the penis 
is rated as 30 percent disabling, or it is rated on voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7520.  
Removal of the glans of the penis is rated as 20 percent 
disabling, or it is rated on voiding dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7521.  Deformity of the penis with 
loss of erectile power is rated as 20 percent disabling.  38 
C.F.R. § 4.115b, Code 7522.

Although the medical evidence of record indicates that the 
veteran has had erectile dysfunction secondary to his 
diabetes since as early as May 1998, and that his erectile 
dysfunction has been unresponsive to medication, the evidence 
does not indicate that any portion of the penis or the glans 
of the penis has been removed.  Moreover, there is no 
indication that there is any deformity of the penis.  In 
fact, a May 1998 examination report does not indicate any 
abnormality.  Consequently, the Board finds that the veteran 
does not have a deformity of the penis and does not meet the 
criteria for a compensable evaluation under Diagnostic Codes 
7520, 7521 and 7522.  Accordingly, the claim for a 
compensable initial disability rating for erectile 
dysfunction must be denied.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection (other than the period of the assigned 
temporary total convalescent rating) during which any of the 
claims warranted higher ratings than that which was already 
assigned. 

In reaching these conclusions, the Board finds that these 
disabilities are not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's diabetes, and listed secondary 
conditions have not necessitated frequent periods of 
hospitalization and there is no objective evidence that they 
result in marked interference with his employment.  

Further, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus type II is denied.

Prior to February 9, 2005, entitlement to an initial 
disability rating in excess of 30 percent for coronary artery 
disease, status post inferior wall myocardial infarction is 
denied.

Since February 9, 2005, entitlement to an initial disability 
rating in excess of 60 percent for coronary artery disease, 
status post inferior wall myocardial infarction is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

An initial compensable disability rating for diabetic 
nephropathy is denied.

An initial compensable disability rating for nonproliferative 
diabetic retinopathy of the right eye is denied.

An initial compensable disability rating for erectile 
dysfunction is denied.



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


